CATES, Presiding Judge.
Carnal knowledge of a girl over twelve and under sixteen years: sentence, five years in the penitentiary. Code 1940, T. 14, § 399.
I
Appellant has not complied with Rule A of this court. See 49 Ala.App. XXI.
II
Under Code 1940, T. 15, § 389 we have considered the entire record including:
a) The clerk’s certificate; [T. 7, § 767];
b) The court reporter’s certificate;
c) The statement of the organization of the court; (Sup.Ct.R. 52);
d) The indictment (caption, conclusions, and required endorsements) ;
e) Judgment entry (arraignment, presence of counsel, twelve jurors, empanelling and swearing of jury, verdict, adjudication of guilt, allocutus, sentence and notice of appeal) ;
f) Proceedings on the motion for new trial; and
g) Each ruling of the trial judge adverse to the appellant — Rule A, Ct. Cr.App.' — 49 AA XXI.
From such review we conclude the judgment below should be and it hereby is
Affirmed.
All the Judges concur.